       Case 3:17-cv-00314-JWD-EWD           Document 23      09/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

EMMANUEL BROWN (#510993)
                                                        CIVIL ACTION
VERSUS
                                                        NO. 17-0314-JWD-EWD
DARREL VANNOY, ET AL.
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 6, 2021 (Doc. 21), to which an objection

was filed and considered, (Doc. 22),

       IT IS ORDERED that that Petitioner’s application for habeas corpus relief, (Doc. 1)

is DENIED as untimely, and this proceeding DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that a certificate of appealability shall be DENIED if

Petitioner seeks to pursue an appeal.

       Signed in Baton Rouge, Louisiana, on September 7, 2021.


                                              S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
